PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-4921


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHONZE PHILLIP BLAKENEY,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cr-00559-PX-1)


Argued: November 13, 2019                                    Decided: February 6, 2020


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Harris wrote the opinion, in which Judge Motz and
Judge Diaz joined.


ARGUED: Cullen Oakes Macbeth, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Baltimore, Maryland, for Appellant. Hollis Raphael Weisman, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: James Wyda,
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore,
Maryland, for Appellant. Robert K. Hur, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
PAMELA HARRIS, Circuit Judge:

       Stephonze Blakeney was driving on a federal parkway in Maryland when he lost

control of his car and crossed a raised median into oncoming traffic, causing a crash in

which his passenger died. After he was indicted for offenses including vehicular homicide

while impaired by alcohol, Blakeney moved to suppress evidence obtained from two

searches conducted pursuant to search warrants: a toxicology analysis of blood drawn from

Blakeney just after the accident, and a review of his car’s event data recorder. The district

court denied Blakeney’s suppression motions, finding that the warrant applications

established probable cause and that the search warrants were sufficiently particularized.

And in any case, the district court noted, the officers had acted in objective good-faith

reliance on the search warrants, making the evidence admissible under United States v.

Leon, 468 U.S. 897 (1984). We agree with the district court in all respects and thus affirm

Blakeney’s convictions.



                                             I.

                                             A.

       The fatal accident giving rise to this case occurred on June 5, 2017. 1 Late that

evening, Stephonze Blakeney was driving westbound on Suitland Parkway in Prince

George’s County, Maryland, just outside of the District of Columbia.           He had one



       1
        The basic facts of this case, which we recount based on the evidence and testimony
presented at trial, are not disputed.

                                             2
passenger in his car, Briaunna Smith. Both had been drinking earlier that evening. As

Blakeney approached the District of Columbia, he passed an on-ramp where traffic merged

onto the parkway. Near this gradually curving portion of the parkway, Blakeney lost

control of his car, which veered sharply to the left. As Blakeney attempted to regain

control, his car began to swerve, twice hitting the raised concrete median that divides traffic

on the parkway. Eventually, Blakeney’s car crossed the median into eastbound traffic and

struck a Nissan Altima operated by Milian Moreno.

        Fire department and emergency medical services (“EMS”) personnel, as well as the

United States Park Police (“USPP”), responded to the scene of the accident just after 10:30

PM. The first USPP officer to arrive, Donald Greulich, bore witness to a catastrophic

scene: the front end of Blakeney’s car, including its engine, had completely separated from

the rest of the vehicle; Moreno was lying in the roadway, injured; Smith was in the

passenger seat of what remained of Blakeney’s car, unresponsive; and Blakeney sat in the

driver’s seat of his car, staring blankly. EMS personnel declared Smith deceased at the

scene at 10:53 PM. Moreno was transported to a hospital where he ultimately recovered

from his injuries.

        When EMS personnel attempted to free Blakeney from his crumpled car, he became

combative and resisted their efforts. The EMS workers told Officer Greulich that Blakeney

appeared to be under the influence of alcohol and PCP. After the team was able to place

Blakeney into an ambulance, Greulich called USPP detectives to the scene to complete a

crash investigation, following standard USPP practice for cases in which a crash causes a

fatality.

                                              3
       Sergeant Robert Steinheimer of the USPP arrived at 11:00 PM and took control of

the investigation. While taking in the scene, Steinheimer “detected a strong odor of an

alcoholic beverage, emanating from the passenger compartment” of Blakeney’s car. J.A.

27. In light of the severity and fatal nature of the crash, as well as his belief that evidence

might be lost if not seized promptly, Steinheimer sought a telephonic search warrant from

the District of Maryland’s then-on-duty magistrate judge, the Honorable Timothy Sullivan.

Coordinating with the United States Attorney’s Office for the District of Maryland,

Steinheimer reached Judge Sullivan by phone at 12:23 AM to procure the first of the two

search warrants at issue in this case.

       The contents of the call between Sergeant Steinheimer and Judge Sullivan, which

was recorded and later transcribed, are especially important because they function both as

the first search warrant application and the first search warrant itself. At the outset of the

call, Steinheimer identified himself as the warrant applicant and Blakeney as the subject of

the prospective search warrant. Prompted by Judge Sullivan to provide the probable cause

supporting issuance of a search warrant, Steinheimer described the accident and the fatality

involved, stated that Blakeney had been removed from the driver’s seat of his car “with a

heavy odor of alcohol and possibly PCP,” and reported that Blakeney had been

“combative” and “had to be restrained” in order for EMS personnel to address his injuries.

J.A. 48–49.    Judge Sullivan then asked whether anyone at the hospital had sought

Blakeney’s “consent to a test to determine alcohol.” J.A. 49. Informed that Blakeney was

still combative at the hospital and not assisting investigators, Judge Sullivan then stated:



                                              4
       Okay. I find that there is probable cause to justify the issuance of the warrant
       for the drawing of the blood of Mr. Blakeney, Stephonze Phillip Blakeney,
       as described earlier in this proceeding. It is 12:28 AM and based on the
       information communicated to me, I believe that there is probable cause at
       this time to draw his blood. And it is 12:29, all right.

J.A. 49. The conversation lasted for approximately six minutes.

       Once the magistrate judge had approved a blood draw, another USPP officer,

Sergeant Hamel Morris, went to the hospital where Blakeney had been taken. At 12:44

AM, he witnessed a nurse perform the blood draw, and took the blood sample into USPP

custody. A toxicology test later performed by the Office of the Chief Medical Examiner

for the District of Columbia revealed that Blakeney’s blood at the time of the blood draw

contained 0.07 grams of ethanol per 100 milliliters of blood – a high enough concentration,

a toxicologist later would testify at trial, to impair psychomotor functions and delay

reaction times.

       After the on-scene investigation was completed, the crashed cars were towed to the

USPP’s impound garage, located in the District of Columbia. Three weeks after the

accident, Steinheimer applied for the second warrant at issue on appeal. This application,

filed in the Superior Court of the District of Columbia, sought authorization to search the

event data recorder (“EDR”) – an instrument similar to the “black box” often used in plane-

crash investigations – in Blakeney’s car for information about the car’s speed, brake status,

and other conditions in the moments just before the crash. Steinheimer’s supporting

affidavit specified Blakeney’s car as the place to be searched and the EDR, along with its

data – which would cover the time of the crash and the five seconds just before the crash –

as the items to be seized. The affidavit described how Blakeney’s car had “crossed over

                                              5
the raised, curb, center median and struck [Moreno’s] Nissan,” causing a “motor vehicle

crash, with injuries,” J.A. 100, and explained that the EDR’s data was “needed by the crash

reconstructionist to determine the underlying cause of the crash,” J.A. 101.

       The EDR search warrant was approved, and executed by Steinheimer and two other

officers. Using the EDR data, a crash reconstructionist determined that Blakeney had been

traveling at least 79 miles per hour in the five seconds before his vehicle struck Moreno’s

Nissan, and that the car’s automatic braking system had slowed the car down to 68 miles

per hour at the moment of impact. The posted speed limit on the parkway was 45 miles

per hour.

       On October 23, 2017, a federal grand jury indicted Blakeney on three charges

related to the crash: homicide by motor vehicle while impaired by alcohol, driving without

a license, and reckless driving.

                                            B.

       Before trial, Blakeney filed the two suppression motions that are at issue in this

appeal. The first challenged the telephonic blood-draw warrant obtained at the scene of

the accident and sought suppression of the results of the blood-toxicology test that

followed. Blakeney’s primary argument was that the warrant was issued without the

requisite probable cause. According to Blakeney, Steinheimer recklessly misled the

magistrate when he said that Blakeney had been removed from his car “with a heavy odor

of alcohol and possibly PCP”; in fact, no USPP officer had smelled PCP (rather than

relying on secondhand information from EMS personnel), and Steinheimer smelled alcohol

only in Blakeney’s car and not on his person. Once those misleading representations were

                                             6
stricken from the warrant application pursuant to Franks v. Delaware, 438 U.S. 154 (1978),

Blakeney finished, there was not enough to establish probable cause that the blood draw

would reveal evidence of a crime. Blakeney also challenged the blood-draw warrant as

insufficiently particularized, arguing that the magistrate’s oral authorization failed to

specify the evidence to be seized by “reference to a particular offense.” J.A. 20.

       Blakeney’s second motion raised similar challenges to the admissibility of the

evidence obtained from his car’s EDR. He argued that Steinheimer’s affidavit failed to

establish probable cause to believe that the EDR contained evidence of a crime, describing

nothing more than a car accident and providing no information about its cause. Blakeney

also contended that like the blood-draw warrant, the EDR warrant was insufficiently

particularized because it failed to refer to the specific criminal offense as to which evidence

was sought.

       The district court orally denied both of Blakeney’s motions at a pre-trial hearing.

With respect to Blakeney’s first motion, the district court assumed, only for the sake of

argument, that Sergeant Steinheimer recklessly misled the magistrate judge under Franks.

But correction for any misstatement would make no difference to the probable cause

calculus, the court concluded. Even shorn of any reference to an odor of PCP and with

clarification that the odor of alcohol emanated from Blakeney’s vehicle rather than from

Blakeney himself, the warrant application was sufficient: Taken together, Steinheimer’s

description of the accident and of the “significant driver error” that caused it, the odor of

alcohol from inside Blakeney’s car, and Blakeney’s combativeness were enough to

establish probable cause for the blood-draw warrant. J.A. 159. The district court also

                                              7
found that the warrant described the evidence to be seized with the requisite particularity,

because it was “plain” from the conversation that what was authorized was a “blood draw”

in connection with “a possible DUI-related crash.” J.A. 148. Finally, the district court

held in the alternative that even if the warrant was defective, suppression would not be

appropriate under United States v. Leon, 468 U.S. 897 (1984), because USPP officers had

obtained the blood-alcohol evidence in objectively reasonable reliance on the warrant.

       Next, the district court denied Blakeney’s motion to suppress the data obtained

through the EDR warrant. As to probable cause, the district court found that the warrant

application did more than describe a traffic accident, as Blakeney would have it; instead,

the description of the severity of the accident and the significance of the driver error

involved took the warrant application “out of the realm of just a garden-variety car

accident” and “into probable cause to believe that an offense has been committed.” J.A.

173. The district court also addressed Blakeney’s argument that the warrant failed to

describe the items to be seized with sufficient particularity because it did not specify the

offense Blakeney was thought to have committed. The district court found that it was clear

from the warrant that “the crime at issue is death by car.” Id. And in any event, the district

court concluded, the warrant did describe the items to be seized with specificity: It was

“particularized to certain devices” – the EDR in Blakeney’s car – that would have evidence

relevant to the accident. Id. Finally, the court again noted that the USPP officers had relied

on the warrant in objective good faith. The district court later denied a motion for

reconsideration of its decision.



                                              8
       Blakeney went to trial on the charges against him. Kathryn DiPalma, an expert for

the government, testified that the EDR data showed that Blakeney had been travelling at

approximately 68 miles per hour – well in excess of the 45-mile-per-hour limit – at the

moment his car struck Moreno’s Nissan, a factor she described as a cause of the crash.

Blakeney’s expert witness, Wendell Cover, agreed with DiPalma’s technical assessment of

the EDR data, but pointed to evidence from the crash scene to argue that the car crash had

been caused by “over-steering” in response to a hazard rather than Blakeney’s speed. J.A.

591. Another expert witness for the government, Lucas Zarwell, testified regarding the

blood-toxicology results obtained through the blood-draw warrant.                 While he

acknowledged that a blood-alcohol content of 0.07% is “not extremely high,” he explained

that an individual with such a concentration would have delayed reactions and suffer from

impaired judgment. J.A. 485–86.

       The jury convicted Blakeney on all three counts. The district court sentenced

Blakeney to a total of 40 months’ imprisonment: 36 months for homicide by motor vehicle

while impaired by alcohol, and four concurrent months’ imprisonment for driving without

a license and reckless driving.

       Blakeney filed a timely notice of appeal on November 29, 2018.



                                             II.

       On appeal, Blakeney challenges the two search warrants that authorized the drawing

and analysis of his blood and the review of his car’s EDR data. As he did before the district

court, Blakeney argues that Steinheimer’s applications for the blood-draw and EDR

                                             9
warrants failed to establish probable cause, and that the search warrants themselves lacked

particularity in their descriptions of the items to be seized. It follows, he argues, that the

evidence obtained under the search warrants – the blood-toxicology screen results and the

EDR data – must be suppressed.         And without this evidence, Blakeney claims his

convictions for homicide by motor vehicle while impaired by alcohol and reckless driving

cannot stand and must be vacated.

       We disagree. We review de novo the legal determinations that underpin a district

court’s suppression rulings. See United States v. Allen, 631 F.3d 164, 171 (4th Cir. 2011).

Like the district court, we hold that the two search warrants at issue were supported by

probable cause and were sufficiently particularized. And in any event, we conclude,

suppression would be inappropriate under Leon because the officers relied in objective

good faith on the search warrants to obtain the evidence in question.

                                             A.

       We begin with the question of probable cause, without which a search warrant may

not issue. See U.S. Const. amend. IV (“[N]o Warrants shall issue, but upon probable

cause . . . .”). Whether probable cause for a search exists is a “practical, common-sense”

question, asking whether “there is a fair probability that contraband or evidence of a crime

will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). Probable

cause is “not a high bar,” and officers “need not rule out a suspect’s innocent explanation”

in order to obtain a warrant. United States v. Bosyk, 933 F.3d 319, 325 (4th Cir. 2019)

(quoting District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018)) (internal quotation

marks omitted). We review a magistrate judge’s decision to issue a search warrant with

                                             10
“great deference,” asking only “whether the judicial officer had a ‘substantial basis’ for

finding probable cause.” United States v. Jones, 942 F.3d 634, 638 (4th Cir. 2019) (quoting

Gates, 462 U.S. at 236–38). And even if a search warrant later is determined to lack

probable cause, the evidence obtained will not be suppressed if the executing officer relied

on the warrant in objectively reasonable good faith. Leon, 468 U.S. at 922–23; United

States v. Thomas, 908 F.3d 68, 72–73 (4th Cir. 2018).

       In finding that the blood-draw warrant was supported by probable cause, the district

court here relied on three key facts: “gross driver error” by Blakeney that resulted in a fatal

crash; an odor of alcohol coming from Blakeney’s car; and Blakeney’s combativeness with

first responders on the scene. J.A. 152, 159. Like the district court, we find that these

facts, taken together, are sufficient to establish probable cause to search for evidence of

alcohol intoxication.

       Blakeney’s chief contention is that probable cause to believe that a person is driving

under the influence of alcohol ordinarily requires more than the simple fact of a car

accident. See Cuvo v. De Biasi, 169 F. App’x 688, 690 (3d Cir. 2006) (finding of probable

cause requires “some evidence independent of the accident itself”). But the warrant

application in this case described much more than a routine traffic accident. First, as the

district court explained, there was the severity of the driver error described in the warrant

application: “[J]umping the median isn’t a small thing. It’s not just weaving over the solid

line . . . .” J.A. 152. “[J]umping the median and crashing headlong into someone else,”

the district court reasoned, is a factor that may contribute to probable cause of an impaired

driver. Id.

                                              11
       And the district court did not rely on severity alone. Instead, it viewed the driver

error described in the warrant application in tandem with the “odor of alcohol coming from

the vehicle.” Id. Recognizing, perhaps, the common-sense link between the smell of

alcohol at the scene of an accident and a suspicion of driving under the influence, Blakeney

focuses much of his argument on this point. According to Blakeney, because the smell of

alcohol was associated with the car rather than his person – and was detected only after he

had been removed from the scene by ambulance – it was at least as likely to signify that

his passenger had been drinking as it was to indicate his own intoxication. But as the

district court explained, these two scenarios are not “dichotomous variable[s]”: “[I]f the

passenger has been drinking, too, it doesn’t mean that the driver hasn’t.” J.A. 153. An

officer who smells alcohol in the passenger compartment of a now-crashed car in which

two people have been driving reasonably may infer that either or both individuals were

drinking at the time of the crash. See Maryland v. Pringle, 540 U.S. 366, 372 (2003)

(presence of illegal drugs in car with three occupants gives rise to probable cause that “any

or all three” of the occupants are involved in criminal activity, “either solely or jointly”).

       Finally, there was Blakeney’s combativeness at the scene of the accident. Blakeney

argues that even if the warrant application established a fair probability that he had been

drinking, it did not establish that he had consumed enough alcohol to become intoxicated

or impaired. But in combination with the severity of Blakeney’s driving error, the district

court found, the fact that Blakeney was described as “combative” and “had to be restrained

for care [to be] provided by EMS” was enough to “undermine[] any inference that Mr.

Blakeney’s conduct could be considered [that] of someone sober.” J.A. 159.

                                              12
       At bottom, Blakeney’s argument is that “[c]ar accidents – whether minor or

severe – occur for all kinds of reasons unrelated to alcohol-induced negligence,” and that

the warrant application here failed to “rule out” alternative explanations, such as

mechanical failure, for this accident. Br. of Appellant at 24. But this misapprehends the

probable cause standard, which requires only the kind of “fair probability on which

reasonable and prudent people, not legal technicians,” would rely, Florida v. Harris, 568

U.S. 237, 244 (2013) (alterations, citation, and internal quotation marks omitted), and does

not require an affiant to rule out all innocent explanations for suspicious facts before

seeking a warrant, Wesby, 138 S. Ct. at 588. We agree with the district court that taken

together, the facts known to Steinheimer and conveyed to the magistrate judge in this case

established a “fair probability,” Gates, 462 U.S. at 238, that Blakeney’s blood would

contain evidence that he was driving under the influence of alcohol at the time of the

accident.

       Under the same practical standard and for many of the same reasons, we conclude

that the application for the EDR warrant likewise provided the judge who approved that

warrant with a “substantial basis” for finding probable cause. Id. at 236–38. Again, the

thrust of Blakeney’s argument is that the warrant application did no more than establish a

fatal traffic accident, which can occur without any criminal conduct. But again, as the

district court explained, this warrant application describes not a “garden-variety car

accident,” but instead “specific steps” taken by Blakeney, as the driver, to “cross over a

center median, [a] raised curb, [and] strike another vehicle head-on.” J.A. 173; see also id.

at 168 (assessing significance of driver error required “to cross over a parkway . . . with

                                             13
more than one lane and traffic going at 50, 55 miles an hour . . . cross[] over a median, a

raised median, go[] from that person’s lane, over the hump, and into the other lane”). And

again, the possibility that driver error of the same magnitude might have occurred without

giving rise to a criminal offense is not enough to negate probable cause. See Bosyk, 933

F.3d at 325. Like the district court, we think that the description of the accident provided

in the warrant application was enough to “take this from the world of accidents in tort law

into probable cause to believe that an offense has been committed,” J.A. 173, and that

relevant evidence would be discovered in the EDR data from the five seconds before the

crash.

         Finally, we note that even if either or both of the warrant applications had failed to

establish probable cause, Blakeney still would not be entitled to suppression of the

evidence in question – the results of the toxicology screen of his blood and the EDR data

– and so there would be no reason to revisit his convictions. Under Leon’s “good faith”

exception to the suppression remedy for a Fourth Amendment violation, evidence will not

be suppressed if it is obtained by police officers in objectively reasonable reliance on a

search warrant, even if that warrant later is determined to be invalid. 468 U.S. at 922–23;

see also Thomas, 908 F.3d at 72–73. Here, even if we were to assume, for the sake of

argument, an absence of probable cause, neither of these warrant applications could be said

to be “so lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable.” Leon, 468 U.S. at 923 (citation and internal quotation marks

omitted). For that reason alone, Blakeney cannot prevail on his motion to suppress for lack

of probable cause.

                                               14
                                             B.

       We turn now to Blakeney’s particularity challenge to the search warrants. The

Fourth Amendment requires not only that warrants be based on probable cause, but also

that they “particularly describ[e] the place to be searched, and the persons or things to be

seized.” U.S. Const. amend. IV. Unlike the probable cause requirement, which concerns

the showing made by an officer seeking a search warrant, the particularity requirement is

focused as well on the officer executing a warrant, and ensures that the search “will be

carefully tailored to its justifications” rather than becoming a “wide-ranging exploratory

search[]” of the kind the “Framers intended to prohibit.” Maryland v. Garrison, 480 U.S.

79, 84 (1987). Accordingly, what “particularity” demands in this context is that the

executing officer reasonably can ascertain and identify from the warrant the place to be

searched and the items to be seized. See United States v. Owens, 848 F.2d 462, 463 (4th

Cir. 1988); see also United States v. Williams, 592 F.3d 511, 519 (4th Cir. 2010)

(particularity requirement satisfied when “the description of the items leaves nothing to the

discretion of the officer executing the warrant”).

       Blakeney argues that the blood-draw and EDR warrants both failed to satisfy this

particularity requirement. Before the district court and on appeal, he has consistently

pressed one claim: that particularity requires a search warrant to specify the “particular

crime” of which officers are to seek evidence. Br. of Appellant 32. According to Blakeney,

the search warrants did not do so here, and, as a result, the evidence obtained from his

blood and the EDR must be suppressed. We disagree.



                                             15
       First, like the district court, we conclude that the warrant applications in this case in

fact did describe, to a reasonable degree of specificity, the crimes for which evidence was

sought. When it comes to particularity, we construe search warrants in a “commonsense

and realistic” manner, avoiding a “hypertechnical” reading of their terms. Williams, 592

F.3d at 519 (citations and internal quotation marks omitted). Here, as the district court

explained, the full context of the conversation between Sergeant Steinheimer and the

magistrate judge, transcribed and memorialized as both the blood-draw warrant application

and the warrant itself, made “plain” that the officers were authorized to search for evidence

in connection with the offense of driving under the influence – “a possible DUI-related”

offense. J.A. 148. And the EDR warrant, as the district court found, is properly construed

as having “communicated” that the relevant offense was “a vehicular homicide or a

vehicular-related fatality.” J.A. 164. It is true, as the district court recognized, that those

offenses come in more specific “stripes,” ranging from voluntary manslaughter to reckless

driving, “DUI or not DUI.” Id. But for purposes of a search of a vehicle EDR, those

differences are beside the point; so long as the executing officers know they are to search

the EDR data only for evidence related to “a vehicular homicide or a vehicular-related

fatality,” J.A. 164, the concerns underlying the particularity requirement – the avoidance

of “exploratory rummaging” and general searches, Williams, 592 F.3d at 519 (quoting

Andresen v. Maryland, 427 U.S. 463, 480 (1976)) (internal quotation marks omitted) – are

addressed.    See United States v. Dargan, 738 F.3d 643, 648–49 (4th Cir. 2013)

(particularity requirement satisfied where “commonsense reading of the warrant’s scope”

would exclude “exploratory rummaging” by the executing officers).

                                              16
       More fundamentally, we think that the premise of Blakeney’s argument – that a

search warrant always must specify the crime for which the executing officers may seek

evidence – is mistaken. The Fourth Amendment “specifies only two matters that must be

particularly described in [a] warrant: the place to be searched and the persons or things to

be seized.” United States v. Grubbs, 547 U.S. 90, 97–98 (2006) (alterations and internal

quotation marks omitted) (warrant need not set out the basis for finding probable cause).

Particularity with respect to the criminal activity suspected is not on that list. See United

States v. Horn, 187 F.3d 781, 787 (8th Cir. 1999). So long as the warrant describes the

items to be seized with enough specificity that “the executing officer is able to distinguish

between those items which are to be seized and those that are not,” United States v.

Dickerson, 166 F.3d 667, 693 (4th Cir. 1999), rev’d on other grounds by 530 U.S. 428

(2000), the particularity standard is met. See, e.g., Dargan, 738 F.3d at 647–49 (finding a

warrant sufficiently particularized because the description of the items to be seized –

“[i]ndicia of occupancy, residency, of the premises . . . including but not limited to, utility

and telephone bills, [and] canceled envelopes” – was itself sufficiently particularized to

“preclud[e] officers from conducting [a] fishing expedition[]” into personal papers).

       It is true, as Blakeney points out, that where a warrant does not otherwise describe

the evidence to be seized, that gap can be filled, at least sometimes, if the warrant instead

specifies the relevant offense. In Dickerson, for instance, we held that a warrant was

sufficiently particularized where it identified the items to be seized only as “[e]vidence of

the crime of bank robbery.” 166 F.3d at 693–94. Because bank robbery is a “specific

illegal activity” that “generates quite distinctive evidence,” we held, the warrant’s reference

                                              17
to bank robbery made it possible for the executing officers to “identify the property sought

with reasonable certainty” – in a way that reference to a broader criminal offense, like

“fraud” or “conspiracy,” might not. Id. at 694; see also United States v. Fawole, 785 F.2d

1141, 1144 (4th Cir. 1986) (warrant authorizing the seizure of documents broadly

described – “address books, diaries, business records, documents, receipts” – was

sufficiently particularized because it also specified that the documents must be “evidence

of a particular crime”). But where a warrant directly describes with specificity “the goods

to be seized,” Dickerson, 166 F.3d at 693 (citation and internal quotation marks omitted),

there is no additional requirement that it also set out a particular criminal offense. 2 Indeed,

that point is so noncontroversial, see Wayne R. LaFave et al., Criminal Procedure § 3.4(f)

(5th ed. 2009) (“The Fourth Amendment’s particularity requirement does not require

particularity with respect to the criminal activity suspected.”), that Blakeney’s counsel

embraced it at oral argument, agreeing that a warrant may satisfy the particularity

requirement either by identifying the items to be seized by reference to a suspected criminal



       2
         In his brief, Blakeney relies for his contrary argument on an out-of-circuit case,
United States v. George, 975 F.2d 72 (2d Cir. 1992), which we discussed in our decision
in Dickerson, see 166 F.3d at 693–94. But George is wholly consistent with our precedent,
under which reference to a particular offense is relevant to the extent it helps to narrow
what otherwise would be an unduly broad description of the items to be seized. At issue
in George was a “broad catch-all phrase” in a warrant, authorizing the seizure of “any other
evidence relating to the commission of a crime.” George, 975 F.2d at 75. Had the warrant
specified that the search was being undertaken in connection with the crime of robbery, the
court reasoned, then it might be possible to read the catch-all phrase, in context, as
authorizing a search only for evidence relevant to robbery. But because the warrant did
not specify robbery as the suspected offense, there was nothing on the face of the warrant
to “curtail[] the officers’ discretion” under the open-ended catch-all phrase. Id. at 75–76.

                                              18
offense or by describing them in a manner that allows an executing officer to know

precisely what he has been authorized to search for and seize.

       The warrants at issue here satisfy both of those criteria. As the district court found,

and as noted above, they refer with adequate specificity to the offenses of which Blakeney

was suspected. And they also describe the items to be seized with enough particularity to

constrain the discretion of the executing officers and prevent a general search. As the

district court explained, the application for the blood-draw warrant and the warrant itself

make clear that what was sought and what the magistrate judge authorized was the drawing

and testing of Blakeney’s blood to determine its alcohol content. See J.A. 148 (“[I]t’s an

application for a blood draw because of a possible DUI-related crash.”); id. at 159

(magistrate judge approved “obtaining Mr. Blakeney’s blood to perform blood alcohol

testing”). 3 In his part of the conversation, Sergeant Steinheimer reported details about a

fatal crash caused by a car operated by Blakeney and described the odor of alcohol at the



       3
         The district court’s review – like ours – might have been simplified had the
government complied fully in this case with the rules regarding telephonic warrants.
Federal Rule of Criminal Procedure 41(d)(3) authorizes a federal magistrate judge to “issue
a warrant based on information communicated by telephone or other reliable electronic
means.” It also incorporates the record-making requirements of Rule 4.1, which in turn
mandate that a telephonic warrant affiant “prepare a proposed duplicate original” of a
warrant and “read or otherwise transmit its contents verbatim to the judge.” Fed. R. Crim.
P. 4.1(b)(3). Here, it appears that no physical warrant or duplicate was prepared, and so
we are left to rely on a transcribed telephone conversation for our analysis. Blakeney has
not challenged the blood-draw warrant on this basis, and “ministerial” violations of Rule
41 generally do not warrant suppression. United States v. Simons, 206 F.3d 392, 403 (4th
Cir. 2000); see also United States v. Cazares-Olivas, 515 F.3d 726, 729 (7th Cir. 2008).
But the record-making requirements exist for a reason, and a written warrant might have
provided some additional clarity in this case.

                                             19
scene. After hearing those details, the magistrate judge asked whether officers had sought

Blakeney’s consent for “a test to determine alcohol.” J.A. 49. And as soon as Steinheimer

informed him that Blakeney was uncooperative, the magistrate judge authorized “the

drawing of the blood of Mr. Blakeney . . . as described earlier in this proceeding.” Id.

Construed in a “commonsense manner,” see Dargan, 738 F.3d at 647, that warrant would

give a reasonable executing officer notice that his or her authority was limited to drawing

Blakeney’s blood and testing it to determine alcohol content. 4

       The EDR warrant, on its face, clearly meets the requirement that it describe with

particularity the “things to be seized.” U.S. Const. amend. IV. As the district court noted,

that warrant is “particularized to certain devices” – the EDR – that “would have evidence

relevant to” criminal offenses involving a motor-vehicle crash fatality. J.A. 173. The


       4
           We thus reject Blakeney’s argument that the blood-draw warrant lacked
particularity because it authorized USPP officers to extract information entirely unrelated
to their criminal investigation from Blakeney’s blood, “conducting fishing expeditions into
[his] private affairs,” see Dargan, 738 F.3d at 647, by testing for things like HIV status and
susceptibility to hereditary diseases. No reasonable officer could have understood the
blood-draw warrant to have authorized a search for information with no connection to the
accident described by Steinheimer.

       Our independent examination of the record does indicate that after Blakeney’s blood
sample was transferred by the executing officer to the District of Columbia’s Office of the
Chief Medical Examiner, it was screened not only for alcohol content but also for the
presence of certain drugs which might have influenced Blakeney’s driving, none of which
were detected. J.A. 29, 484. Blakeney did not bring this fact to our attention and has not
made it the basis for any argument on appeal. In any event, because the only incriminating
evidence revealed in the toxicology report and introduced at trial was Blakeney’s blood-
alcohol level, which the officers clearly were authorized to obtain, any concern about the
scope of the toxicology screen would not be grounds for suppression in this case. See
United States v. Uzenski, 434 F.3d 690, 708 (4th Cir. 2006); cf. George, 975 F.2d at 79
(“[E]vidence seized under the valid portion [of a search warrant] may be admitted.”).

                                             20
warrant described the car to be searched in detail: “a gray[-]colored, 2016 Chrysler 200,

4[-]door, displaying Virginia license plate VKN6572, expiration: 10/17, VIN #

1C3CCCAB4GN132220,” stored at a secure facility at 3155 V Street, Northeast,

Washington, DC. J.A. 99. It specified the vehicle’s EDR, “capable of recording and

storing several parameters existing while the vehicle is in motion, at the time of the crash

and five seconds prior to the crash,” and further described the relevant data as including

“diagnostic codes present at the time of crash, headlight status, engine RPM[s], vehicle

speed, brake status and throttle position.” J.A. 101. No officer executing this warrant

could have been mistaken as to the data he was authorized to obtain or the place where he

was to find it.

       Finally, were there any doubt on this score, we nevertheless would conclude that

both the results of the blood-toxicology test and the EDR data were admissible at

Blakeney’s trial under Leon’s good faith exception to the exclusionary rule. See Dickerson,

166 F.3d at 693–94 (warrant was sufficiently particularized and even if it were not,

suppression would not be required under Leon). Even assuming, that is, that the two

warrants in question were insufficiently particularized, they were not so “facially deficient”

in this respect that an executing officer could not reasonably have presumed them to be

valid. Leon, 468 U.S. at 923; see Dickerson, 166 F.3d at 694. Because the officers relied

in objective good faith on the search warrants, Blakeney would not be entitled to

suppression even if we believed that those warrants were somehow deficient in their

description of the items to be seized.



                                             21
                                   III.

For the foregoing reasons, we affirm Blakeney’s convictions.

                                                               AFFIRMED




                                    22